EXHIBIT 10(n)







GUARANTY







Effective this 17th day of October, 2007 (“Effective Date”), the undersigned
(“Guarantor”) hereby unconditionally and irrevocably guarantees the full and
punctual payment and performance of all obligations of Legacy Marketing Group,
Inc. (“LMG”) under the Asset Purchase Agreement between LMG and Transaction
Applications Group, Inc. (“TAG”) dated the date hereof (the “Agreement”) and
each of the other “LMG Documents” identified in the Agreement. Upon failure by
LMG to pay or perform punctually any such obligation, Guarantor shall forthwith
on demand pay or perform the obligation in the manner specified in the
Agreement.  This Guaranty is a guaranty of performance and payment and not of
collection, and TAG shall not be required to exhaust any right or remedy or take
any action against LMG or any other person or entity before enforcing this
Guaranty.




The obligations of Guarantor hereunder shall be unconditional and absolute and,
without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected by:  (a) any compromise, waiver or release in
respect of any obligation of LMG; (b) any modification, restatement or waiver of
any LMG Document or the schedules, exhibits and other documents related hereto;
(c) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting LMG or its assets or any resulting release or discharge of any
obligation of LMG; (d) the existence of any claim, set-off or other rights which
Guarantor may have at any time against LMG, TAG, Perot Systems Corporation or
any other person or entity, whether in connection herewith or any unrelated
transactions; (e) any invalidity or unenforceability relating to or against LMG;
or (f) any other circumstance whatsoever that might, but for the provisions of
this paragraph, constitute a legal or equitable discharge of Guarantor’s or
LMG’s obligations hereunder or defense of a surety, except for indefeasible
payment in full.




Guarantor irrevocably waives acceptance hereof, diligence, presentment, demand,
protest, notice of acceleration or the intent to accelerate and any other notice
not provided for in this Guaranty.




Guarantor will not assert or exercise any rights against LMG to recover the
amount of any payment made or cost of performance incurred by Guarantor to TAG
hereunder by way of subrogation, reimbursement, contribution, indemnity, or
otherwise arising by contract or operation of law, and Guarantor shall not have
any right or recourse to or any claim against the property of LMG, unless and
until the obligations of LMG have been satisfied in full.  If any amount is paid
to Guarantor on account of subrogation rights under this Guaranty at any time
when all obligations owing to TAG under the LMG Documents have not been
indefeasibly paid or performed in full, the amount shall be held in trust for
the benefit of TAG and shall be promptly paid to TAG to be credited and applied
to such obligations.




If at any time any payment of any amount payable by LMG is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of LMG,  Guarantor’s obligations hereunder with respect to such payment shall be
reinstated at such time as though such payment had been due but not made at such
time.




Guarantor acknowledges that TAG would not have entered into the Agreement and
other LMG Documents and the schedules, exhibits and other documents related
hereto but for Guarantor’s agreement to guarantee the obligations of LMG as set
forth herein, and Guarantor acknowledges that it will receive a direct benefit
from the transactions contemplated by the Agreement and other LMG Documents.





--------------------------------------------------------------------------------







Intending to be legally bound, agreed to as of the Effective Date.







REGAN HOLDING CORPORATION




By:      /s/  R. Preston Pitts                    




Name   R. Preston Pitts                           




Title     President                                     




Date:    10.17.07                                       






